Citation Nr: 1123488	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-40 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for recurrent skin infections to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated in service or was sensorineural hearing loss shown for many years thereafter, and hearing loss is not otherwise related to service.

2.  Tinnitus was not present in service or shown to be etiologically related to service.

3.  There is no competent evidence of recurrent skin infections in service or for many years after service, and there is no competent evidence that relates recurrent skin infections to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  Recurrent skin infections were not incurred in or aggravated by service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) defines VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (April 30, 2008).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2009 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the report of the Veteran's February 2009 VA examination and the statements submitted by the Veteran and his representative in support of his claim.  The Board also notes that the February 2009 VA examination reported the functional effects caused by the Veteran's hearing loss on his occupation and daily activities in accordance with the mandates of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his recurrent skin infections.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

The Board finds that no additional RO action to further develop the record on the claims for entitlement to service connection for hearing loss, tinnitus and recurrent skin infections is warranted. 




Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

The enumerated diseases to which the presumptions apply do not, however, include skin disorders such as MRSA or furunculosis as demonstrated here.  See 38 C.F.R. § 3.309(e).  Thus, the Veteran's claimed skin infections do not qualify for service connection on a presumptive basis under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727- 29 (1984), and the Agent Orange Act of 1991, Public Law No. 102- 4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, as noted earlier, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis-Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are due to service.  For the reasons stated below, the Board disagrees.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.  An August 2005 VA medical center audiology consult note reported the Veteran's observations of a gradual decrease in his hearing over the last several years.  The Veteran further reported tinnitus in his left ear which had been present for several years.

In a December 2008 statement in support of his claim, the Veteran explained that he was exposed to the noise of artillery fire in Vietnam without ear protection.  In his May 2009 notice of disagreement, the Veteran stated his belief that there was a 50/50 chance that his hearing loss and tinnitus was due to service and argued that the fact that his service treatment records did not reflect such disorders did not mean that such disorders were not present.

The Veteran was afforded a VA audiological examination in February 2009.  During his examination, the Veteran stated that for a month and a half he served as a loader on 102 and 105 howitzers while in Vietnam and that he was exposed to artillery fire without the use of hearing protection.  The Veteran described post-service noise exposure including working in a sawmill for two years and at a printer cartridge factory for 14 years.  He additionally stated that he had farmed off and on for the past several years.  The Veteran reported bilateral tinnitus which had been present over the past four to five years.  It was noted that the hearing loss and tinnitus did not affect the Veteran's occupation and, in regards to his daily activities, made it difficult to understand speech, especially in background noise.

An audiometric examination was conducted, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
65
LEFT
15
15
25
25
65

Puretone threshold averages were 28.75 in the right ear and 32.5 in the left.  Speech recognition was 96 percent in the right ear and 100 percent in the left.  Having examined the Veteran and having reviewed his claims file, the audiologist stated that it was less likely as not, less than a fifty percent probability, that the Veteran's hearing loss and tinnitus were caused by or the result of military noise exposure.  In support of her opinion, the examiner noted that normal hearing was shown during enlistment and separation in service which indicated that the Veteran's hearing was not damaged in service.  Further the examiner noted that the evidence did not demonstrate complaints of hearing loss or tinnitus during or for years after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claims for hearing loss and tinnitus.  As noted, in order to establish service connection a in-service disorder or an incurrence of a disorder, a present disorder and a link between the two must be demonstrated.  Here, the evidence has established a present disorder as the Veteran is shown to have both hearing loss and tinnitus.  The evidence has not shown, however, either an in-service incurrence of hearing loss or tinnitus, or a competent nexus opinion relating these conditions to his service.

Of note, the service treatment records are silent regarding hearing loss or tinnitus and the first documented treatment note available which shows either disorder is dated in 2005.  Both the lack of evidence of in-service incurrence or aggravation of hearing loss and tinnitus and the amount of time between the Veteran's service and his first documented complaint of hearing loss and tinnitus weight against his claims for service connection.  38 C.F.R. § 3.304; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Thus, the evidence is against finding that hearing loss and tinnitus began during or, in the case of sensorineural hearing loss, a year after1 service.

Regarding an etiology opinion, the Board notes that the Veteran has asserted his belief that his hearing loss and tinnitus are due to service.  In this regard, the Board notes that as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, as there is post-service noise exposure which may have also caused the Veteran's hearing loss, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render an opinion of etiology in this particular case.   

Thus, in order to establish a nexus between the Veteran's service and his hearing loss or between his service and his tinnitus, a medical professional must provide an positive opinion as to the cause of these disorders.  In this case, however, the Veteran's February 2009 VA audiologist found that, given his service treatment records and post-service noise exposure, it was in fact less likely than not that either disorder was due to service.  The evidence of record does not contain a single additional opinion as to the etiology of either disorder.

Thus, as the evidence fails to show two of the three necessary elements to establish service connection, an in-service incurrence or aggravation of a disorder and a competent nexus opinion which links a present disorder to service, the Veteran's claims for entitlement to service connection for hearing loss and tinnitus must be denied.  

Factual Background and Analysis-Recurrent Skin Infections

Service treatment records are completely silent regarding complaints of or treatment for a skin disorder.  The Veteran's enlistment and separation examination reports noted normal skin on examination.

VA medical center treatment records include a June 2005 treatment note in which the Veteran is shown to complain of a rash on the left thigh which he had had for three to four years.  An August 2005 VA medical center note reported that a culture from July of that year found MRSA.  A September 2005 treatment note reported a pruritic rash for the last four years over the right wrist, back around the hips and buttocks.  Another September 2005 treatment note noted that the Veteran had a macularpapular eruption in the left hip and irregularly bordered plaques in the groin, right arm and upper back.  A diagnosis of furunculosis was provided as was a diagnoses of "other local infections of skin and subcutaneous tissue" and community-acquired MRSA.  It was noted that the Veteran had tinea cruris/corpus which indirectly may have resulted in bacterial infection by repeated scratching.  

In a September 2008 Agent Orange Registry Examination it was noted that the Veteran was not sure whether he was exposed to Agent Orange.  It was noted that the Veteran had a healing excoriated skin rash on the buttocks.  

The Board notes the Veteran's assertions that his skin disorders are a result of exposure to Agent Orange.  The Board finds, however, that the weight of the evidence is against a finding that skin infections were due either to service or due to any exposure to herbicides therein.  

Initially, as the Veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, exposure to Agent Orange may be presumed.  38 C.F.R. §3.307(a)(6).  This does not end the inquiry however, in this case as skin infections are not amongst the diseases enumerated by VA which may be presumed to be due to herbicides, there must be a further showing that the Veteran's skin infections are related to herbicide exposure.  Here, beyond the Veteran's assertions, the record is absolutely silent as to a relation between the Veteran's skin disorders and exposure to herbicides.  

As noted above, in some cases the Veteran's observations alone may speak to the etiology of a disorder where such a disorder is clearly observable by a lay person.  Here, however, the question as to the etiology of the Veteran's skin infections is not one that a lay person is competent to determine the origin of such an infection as the symptoms are observable but the cause is one which requires a medical expert's knowledge to determine.  Further, the Veteran is reported in numerous treatment records to note that his skin symptoms existed for no more than ten years at the most, accordingly, the Veteran's symptoms have not been shown to be continuous since his service.

Thus, as above, to establish service connection in this particular case, there must be a medical opinion which provides a nexus either between the Veteran's service and his present skin disorders or his presumed exposure to herbicides and the disorders.  In this case, the evidence of record contains neither, the record is silent as to any medical opinion whatsoever linking the Veteran's service to his skin disorder.  While the Veteran is shown to have been treated for community-acquired MRSA or furniculitis, no doctor has attributed either disorder to service.  

The Board finds that the evidence weighs against a finding in favor of the Veteran's claim.  The Veteran's claim for service connection for recurrent skin infections is therefore denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for recurrent skin infections to include as due to exposure to herbicides is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


